ORDER
PER CURIAM
Brenda Clayton (“Appellant”) appeals from the trial court’s judgment convicting her of possession of a controlled substance, a class A misdemeanor in violation of Section 195.202, and possession of drug paraphernalia, a class A misdemeanor in violation of Section 195.233. Appellant was sentenced to ten days in jail.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).